USCA4 Appeal: 22-6079      Doc: 17         Filed: 07/26/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6079


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ROGER KEITH LUNSFORD,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:14-cr-00190-NCT-1; 1:17-
        cv-00124-NCT-JLW)


        Submitted: July 21, 2022                                          Decided: July 26, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Roger Keith Lunsford, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6079      Doc: 17          Filed: 07/26/2022     Pg: 2 of 2




        PER CURIAM:

               Roger Keith Lunsford seeks to appeal the district court’s order denying his Fed. R.

        Civ. P. 60(b) motion for relief from the district court’s prior order denying relief on his 28

        U.S.C. § 2255 motion; his Fed. R. Civ. P. 52(b) motion to amend; and his motion to

        preserve evidence. The order is not appealable unless a circuit justice or judge issues a

        certificate of appealability. 28 U.S.C. § 2253(c)(1)(B). See generally United States v.

        McRae, 793 F.3d 392, 400 & n.7 (4th Cir. 2015). A certificate of appealability will not

        issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

        § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

        standard by demonstrating that reasonable jurists could find the district court’s assessment

        of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

        (2017). When the district court denies relief on procedural grounds, the prisoner must

        demonstrate both that the dispositive procedural ruling is debatable and that the motion

        states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

        134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Lunsford has not

        made the requisite showing. Accordingly, although we grant Lunsford’s motion to file an

        appendix, we deny a certificate of appealability and dismiss the appeal. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                        DISMISSED



                                                      2